Exhibit 10.7

 

Vital Images, Inc.

5850 Opus Parkway, Suite 300

Minnetonka, MN 55343-4414

 

April 25, 2011

 

Aaron Erkan Akyuz

4910 Rusten Road

Eagan, MN  55122

 

Dear Aaron:

 

Reference is made to the change in control agreement, by and between Aaron Erkan
Akyuz (“Executive”) and Vital Images, Inc. (the “Company”) dated as of
September 25, 2009 (the “CIC Agreement”).  Capitalized terms used herein without
definition shall have the meanings assigned to such terms under the CIC
Agreement or under the Agreement and Plan of Merger (the “Merger Agreement”),
dated  as of the date hereof, by and among Toshiba Medical Systems Corporation
(the “Acquirer”), Magenta Corporation, and the Company.  Executive and the
Company hereby agree to amend certain provisions under the CIC Agreement,
effective as of the dates designated below, as follows:

 

1.             Definitions.  Effective as of the Closing Date, Executive
acknowledges and agrees that Executive shall not have “Good Reason” (i) pursuant
to Article I, Section 12 of the CIC Agreement  because of a change in
Executive’s status as an executive officer of the Company that occurs solely as
a result of the consummation of the transactions contemplated by the Merger
Agreement and/or the Company ceasing to be publicly owned as a result thereof,
(ii) pursuant to Article I, Section 12 of the CIC Agreement solely as a result
of  the elimination of Executive’s eligibility to receive any new equity
compensation under any of the Company’s equity based compensation plans,
including without limitation, the Company’s Employee Stock Purchase Plan, or
(iii) pursuant to Article I, Section 12 of the CIC Agreement, due to any
delegation of some of the responsibilities and direct reporting relationships of
the Chief Executive Officer such that Executive will report to a new or
different executive officer.

 

2.             Benefits Upon Change in Control Termination.  Effective as of the
Closing Date,  Executive acknowledges and agrees that (i) for purposes of
Article III, Section 1 of the CIC Agreement, Executive shall have no rights to
receive the cash payment provided for therein unless Executive shall have
delivered (and not revoked) a fully effective release of claims in favor of the
Company (in the form attached hereto as Exhibit A) within the 65-day period
commencing on the date of Executive’s termination of employment; and the cash
payment shall be made in a single lump sum on the first business day following
the date on which such release becomes fully effective; provided, that, in the
event that such 65-day period spans two calendar years, such payment shall in
all events be made in the second calendar year; and (ii) the last two sentences
of Article III, Section 1(b) of the CIC Agreement are hereby deleted and
replaced with the following sentence:

 

“The continuation period under federal and state continuation laws, to the
extent applicable, will in all events begin to run from the Date of Termination
or such later commencement date as set forth in the Company’s welfare plans.”

 

--------------------------------------------------------------------------------


 

3.             Related Agreements.  Effective as of Closing Date, Article VII
Section 8 of the CIC Agreement is hereby amended to insert the following
sentence at the end of Article VII Section 8:

 

“Notwithstanding any other provision to the contrary, any severance benefits
provided under this Agreement shall be in lieu of severance benefits provided
under the employment agreement or under any other Company severance plan or
policy.”

 

4.             Compliance with IRC Section 409A.  Effective as of the Closing
Date, Article VII of the CIC Agreement is hereby amended to insert a new
Article VII, Section 12 immediately following Article VII, Section 11:

 

“12.         Compliance with IRC Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code without any accelerated or additional tax) and
(ii) if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that is reasonably
expected not to cause such an accelerated or additional tax. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Section 409A of the
Code, and, to the extent required by Section 409A of the Code, references herein
to Executive’s “termination of employment” shall refer to Executive’s
“separation from service” (within the meaning of Section 409A) with the Company
(as defined to include any affiliates required to be taken into account for that
definition of separation from service).  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). “

 

5.             This letter amendment to the Executive’s CIC Agreement will not
be effective unless and until (a) Executive and the Acquirer execute a separate
agreement setting forth a retention bonus plan; and (b) the transactions
contemplated by the Merger Agreement are consummated.  Except as specifically
amended as set forth above, the CIC Agreement shall remain in full force and
effect according to its terms. Except as specifically provided herein, nothing
contained in this letter amendment is intended to affect Executive’s or the
Company’s existing or continuing rights or obligations under the CIC Agreement,
as modified hereby.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

VITAL IMAGES, INC.

 

 

 

 

 

 

 

 

By:

/s/Michael H. Carrel

 

 

 

Michael H. Carrel

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/Aaron Akyuz

 

 

Aaron Erkan Akyuz

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE OF CLAIMS

 

(for Change in Control Agreement)

 

This Agreement and Release, dated as of                         , 20     (the
“Release”), is entered into by and between Aaron Erkan Akyuz (“Executive”) and
Vital Images Inc. or its successor (“Vital”) under the Agreement and Plan of
Merger dated April     , 2011, by and among Vital Images Inc., Toshiba Medical
Systems Corporation (the “Acquirer”) and Magenta Corporation (the “Merger
Agreement”).

 

WHEREAS, Executive is currently employed with Vital; and

 

WHEREAS, Executive is separated from Vital, effective as of             , 20    
(“Separation Date”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Release and other good and valuable consideration, Executive and Vital
hereby agree as follows:

 

1.             If Executive is entitled to receive the severance payment (the
“Severance Payment”) in accordance with the terms and conditions of Article III,
Section 1 of the change in control agreement by and between Executive and Vital,
dated as of September 25, 2009, and amended April     , 2011 in connection with
the signing of the Merger Agreement (as so amended, the “CIC Agreement”), the
Severance Payment shall not be paid unless Executive timely executes and
delivers the Release to Vital and Executive does not revoke this Release
pursuant to Section 5 below.

 

2.             As consideration for the payments and benefits described above,
Executive releases Vital, all of its subsidiaries and parents, equityholders,
agents, representatives, administrators, trustees, attorneys, insurers,
fiduciaries, directors, officers and all employees of these (collectively
“Released Parties”), on behalf of Executive and Executive’s heirs, successors,
agents, representatives, executors and assigns, from any and all causes of
action and claims of any nature whatsoever, known or unknown, arising from
Vital’s employment of Executive, his termination of employment, any agreement
entered into between Executive and any of the Released Parties, rights under the
Released Parties’ policies and procedures, or any other matter or event
occurring prior to the date of this Release (“Claims”), including, without
limitation, claims arising under federal, state, or local laws prohibiting
wrongful termination, employment discrimination, age discrimination, including
claims under the Age Discrimination In Employment Act of 1967, as amended
(“ADEA”), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act, the Equal Pay Act, the Securities Act of 1933, the Securities
Exchange Act of 1934, the

 

--------------------------------------------------------------------------------


 

Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, the Minnesota Human Rights Act, the Minnesota Fair Labor Standards Act, the
Minnesota Payment of Wages Act and any provision of Minnesota Statutes Chapters
177, 181 or 363A, each as amended, or claims growing out of any legal
restrictions on Vital’s right to terminate its employees, any and all claims in
contract or in tort, and any claims pursuant to any federal or state wage and
hour laws; provided, that Executive does not waive or release Claims (i) with
respect to any vested right Executive may have under any employee pension or
welfare benefit plan of Vital, (ii) any rights to indemnification Executive may
have under the CIC Agreement or Vital’s charter and by-laws, (iii) with respect
to the right to enforce this Release or those provisions of the following
agreements that are applicable to Executive and expressly survive the
termination of Executive’s employment with Vital: the CIC Agreement; the
employment agreement by and between Executive and Vital dated as of October 1,
2009 and amended April     , 2011; and the Retention Bonus Plan letter agreement
between Executive and Vital dated as of April     , 2011, or (iv) any rights to
unemployment compensation under applicable state law. Executive acknowledges
that nothing contained in this Release is to be construed as an admission by the
Released Parties that they have acted wrongfully with respect to the Executive
or that the Executive has any right against the Released Parties.

 

THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE RELEASED
PARTIES BASED ON ANY ACTS OR OMISSIONS OF THE RELEASED PARTIES UP TO THE DATE OF
THE SIGNING OF THIS RELEASE.  NOTWITHSTANDING THE ABOVE, NOTHING IN THIS RELEASE
SHALL PREVENT THE EXECUTIVE FROM (I) INITIATING OR CAUSING TO BE INITIATED ON
EXECUTIVE’S BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST VITAL
BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY CHALLENGING THE
VALIDITY OF THE WAIVER OF EXECUTIVE’S CLAIMS UNDER ADEA CONTAINED IN THIS
RELEASE (BUT NO OTHER PORTION OF SUCH WAIVER); OR (II) INITIATING OR
PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION OR PROCEEDING
CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT TO ADEA.

 

3.             Vital will not pay the Severance Payment unless Executive returns
all of Vital’s property, including, without limitation, credit cards, tools,
keys, customer files, company brochures, business plans or other business
documents, and other items in the possession of Executive on or before the
Separation Date.  In addition, Executive must provide Vital with passwords to
all computers and programs used by Executive while employed at Vital.

 

4.             Executive agrees that if Executive breaches any promise made by
Executive in this Release or in the CIC Agreement, Vital will be entitled to
recover any sum of money paid to Executive as specified above (other than
vacation and wages paid for hours worked prior to Separation Date), in addition
to recovery of all damages which Vital may suffer as a result of such breach. 
Further, the Severance Payment will not be paid in the event of such breach.

 

5.             Executive acknowledges that Executive has been given [twenty-one
(21)/forty-five (45)] days from the date of receipt of this Release to consider
all of the provisions of the Release and, to the extent Executive has not used
the entire [21/45]-day period prior to executing the Release, Executive does
hereby knowingly and voluntarily waive the remainder of said [21/45]-

 

--------------------------------------------------------------------------------


 

day period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE
CAREFULLY, HAS BEEN ADVISED BY VITAL TO CONSULT AN ATTORNEY AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH
EXECUTIVE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASED PARTIES,
AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN
THIS RELEASE AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

EXECUTIVE IS ADVISED THAT EXECUTIVE HAS FIFTEEN (15) DAYS FROM THE DATE THIS
RELEASE WAS SIGNED BY EXECUTIVE TO REVOKE (RESCIND) THIS RELEASE. To be
effective, the rescission must be in writing, and must be delivered within 15
calendar days by mail or hand delivery.  If the rescission is delivered by mail,
it must be (1) postmarked within the 15-day period, (2) properly addressed to
the Director, Human Resources and Administration of Toshiba Medical Research
Institute USA, Inc. at 2441 Michelle Drive, Tustin, CA 92780, and (3) sent by
certified mail return receipt requested.   In the event of such
revocation/rescission, Executive will not receive the Severance Payment.

 

6.             Executive agrees to keep the terms of this Release strictly
confidential and, except as may be required by any applicable law, agrees not to
disclose the terms or substance of this Release to any third party except any
member of his immediate family, his attorney(s), his tax advisor, his financial
planner or any executive employee of Vital who is asked to consider and execute
a similar release; provided that Executive notifies any such third party that
the terms of this Release must be kept strictly confidential.

 

7.             Executive represents and agrees that Executive has carefully read
and fully understands all of the provisions of this Release, and that Executive
is voluntarily entering into the Release.

 

EXECUTIVE IS ADVISED TO CONSULT WITH EXECUTIVE’S PRIVATE ATTORNEY BEFORE SIGNING
THIS RELEASE.

 

 

AARON ERKAN AKYUZ

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

 

 

 

 

 

VITAL IMAGES INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

--------------------------------------------------------------------------------